Case 6:18-cv-00946-TAD-CBW Document 151 Filed 01/06/21 Page 1 of 6 PageID #: 2766




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION


  MICHAEL JONES, SR.                              CIVIL ACTION NO. 6:18-CV-00946

  VERSUS                                          JUDGE TERRY A. DOUGHTY

  TRAVELERS INDEMNITY CO., ET AL.                 MAG. JUDGE CAROL B. WHITEHURST

                                    MEMORANDUM RULING

           Pending before this Court is a Motion to Dismiss [Doc. No. 112] filed by Defendants

  Hackbarth Delivery Service, Inc. (“Hackbarth”) and The Travelers Indemnity Company

  (“Travelers”), and a Motion to Dismiss [Doc. No. 114] filed by the Defendant, Subcontracting

  Concepts, LLC (“SCI”) filed in response to Plaintiff’s Fourth Supplemental and Amending

  Complaint [Doc. No. 110].

           A Report and Recommendation [Doc. No. 148] was filed in regard to the Motion to Dismiss

  on December 21, 2020, recommending the motion be DENIED WITHOUT PREJUDICE. An

  Objection to the Report and Recommendation [Doc. No. 149] was filed by Hackbarth and

  Travelers on December 22, 2020. A Reply [Doc. No. 150] was filed by Michael Jones, Sr. (“Jones

  Sr.”).

           For the reasons set forth herein, this Court DECLINES TO ADOPT the Report and

  Recommendation and GRANTS the Motion to Dismiss [Doc. No. 112] filed by Hackbarth and

  Travelers, and GRANTS the Motion to Dismiss [Doc. No. 114] filed by SCI.
Case 6:18-cv-00946-TAD-CBW Document 151 Filed 01/06/21 Page 2 of 6 PageID #: 2767




         I.      BACKGROUND

         The resolution of both Motions to Dismiss [Doc. Nos. 112 and 114] involve one disputed

  issue under Louisiana law. Does Louisiana Civil Code article 2315.4 allow for exemplary

  damages to be awarded against a vicariously liable employer of an intoxicated driver?

         This tragic case arises out of a motor vehicle accident that occurred on December 8, 2017,

  which resulted in two fatalities. Michael Jones, Jr. (“Jones, Jr.”) was a passenger in a UPS delivery

  truck which was struck head-on by a Chevrolet cargo van operated by Katrina Romine (“Romine”).

  Both Jones, Jr. and Romine were fatally injured in the accident.

         Jones, Sr. filed this action for damages resulting from the death of his son, Jones, Jr. in the

  27th Judicial District Court, St. Landry Parish. On July 18, 2017, the case was removed to this

  Court [Doc. No. 1]. In his Complaint, Jones, Sr. alleged that at the time of the accident, Romine

  was in the course and scope of her employment with Hackbarth and that Hackbarth is vicariously

  liable for Romine’s actions [Doc. No. 1-2 page 8]. Alternatively, Jones, Sr. alleged Romine was

  a leased worker of Hackbarth through an agreement with SCI [Doc. No. 1-2 page 9].

         In Jones Sr.’s Fourth Supplemental and Amending Complaint, [Doc. No. 10] he alleges

  that at the time of the accident, Romine was operating her vehicle under the influence of

  intoxicating substances of amphetamines and/or methamphetamines. Jones Sr. further alleged that

  Romine’s intoxication was a cause of the accident and injuries, and that Romine, Hackbarth,

  Travelers and SCI were liable to Jones Sr. for exemplary/punitive damages in accordance with

  Louisiana Civil Code article 2315.4.

         The claims against Hackbarth, Travelers and SCI are based upon vicarious liability only.

  There are no allegations made by Jones, Sr. for any other independent acts of negligence or fault,

  on the part of the alleged employers.



                                                   2
Case 6:18-cv-00946-TAD-CBW Document 151 Filed 01/06/21 Page 3 of 6 PageID #: 2768




          II.     LAW AND ANALYSIS

          In their Motions to Dismiss, Hackbarth and SCI maintain that under Louisiana law, they

  cannot be vicariously liable for exemplary and/or punitive damages under Louisiana Civil Code

  article 2315.4 for the alleged acts of an intoxicated employee.

          The question of whether vicarious liability for punitive damages exists under Louisiana

  Civil Code article 2315.4 depends upon Louisiana law. To determine Louisiana law in a diversity

  case, federal courts look to the final decisions of the state’s highest court. Transcontinental Gas

  Pipeline Corp. v. Transportation Ins. Co., 953 F.2d 985, 988 (5th Cir. 1992). In the absence of a

  final decision by the state’s highest court on the issue at hand, it is the duty of the federal court to

  determine, in its best judgment, how the highest court of the state would resolve the issue if

  presented with the same case. (an “Erie guess”). American Intern. Specialty Lines Ins. Co. v.

  Canal Indem. Co., 352 F.3d 254 (5th Cir. 2003).

          Therefore, this Court is bound to apply Louisiana law to decide this issue. Louisiana Civil

  Code article 2315.4 provides:

                “In addition to general and special damages, exemplary damages may
                be awarded upon proof that the injuries on which the action is based
                were caused by a wanton or reckless disregard for the rights and safety
                of others by a defendant whose intoxication while operating a motor
                vehicle was a cause in fact of the resulting injuries.”

          Vicarious liability of employers for the actions of their employees is established by

  Louisiana Civil Code article 2320. Liability of the employer is not based upon a negligent act by

  the employer but arises from the legal relationship to the person or thing and fault is based upon

  failure to prevent the person or thing from causing an unreasonable risk of injury to others.

  Loescher v. Parr, 324 So.2d 441 (La. 1975).




                                                     3
Case 6:18-cv-00946-TAD-CBW Document 151 Filed 01/06/21 Page 4 of 6 PageID #: 2769




         The Louisiana Supreme Court has not specifically decided whether a plaintiff can recover

  exemplary damages under article 2315.4 against a vicariously liable employer. Several Louisiana

  appellate courts have addressed this issue and there is a split among the circuits.

         Louisiana appellate cases that have found an employer cannot be held vicariously liable

  for exemplary damages under article 2315.4 are Romero v. Clarendon America Insurance Co., 54

  So.3d 789 (La. App. 3d Cir. 2010), rehearing denied, writ denied 62 So.3d 96 (La. 2011); and

  Darby v. Sentry Ins. Auto Mut. Co., 960 So.2d 226 (La. App. 1st Cir. 2007).

         Three federal district courts examining this issue under Louisiana law have all found the

  plaintiff cannot recover exemplary damages against a vicariously liable employer under Louisiana

  Civil Code article 2315.4. See Lankford v. National Carriers, Inc., 2015 WL 518736 (W.D. La.

  2/6/15); Phelps v. Daimler Trucks North America, LLC, 2015 WL 12564180 (E.D. La. 6/26/15);

  and Smith v. Zurich American Ins. Co., 1996 WL 537746 (ED. La. 9/20/96).

         Louisiana courts found a vicariously liable employer liable for exemplary damages under

  article 2315.4 in Curtis v. Rome, 735 So.2d 822 (La. App. 4th Cir. 1999), writ denied 748 So.2d

  441 (La. 1999); Lacoste v. Crochet, 751 So.2d 998 (La. App. 4th Cir. 2000); and in Landry v.

  National Union Fire Ins. Co. of Pittsburg, 289 So.3d 177 (La. App. 5th Cir. 2019) (there were

  allegations in this case that the employer was also independently negligent.)

         Several other Louisiana appellate cases deal with very similar issues but are

  distinguishable. Levet v. Calais & Sons, Inc., 514 So.2d 153 (La. App. 5th Cir. 1987) (dealt with

  claims for independent liability of an employer and specifically did not address vicarious

  exemplary damages); McGillion v. Englade, 274 So.3d 822 (La. App. 5th Cir. 2019), w.d. 280

  So.3d 151 (La. 2019); (dealt with claims for exemplary damages under article 2315.4 for

  independent fault of sheriff’s office); and Bourque v. Bailey, 643 So.2d 236 (La. App. 3d. Cir.



                                                   4
Case 6:18-cv-00946-TAD-CBW Document 151 Filed 01/06/21 Page 5 of 6 PageID #: 2770




  1994), w.d. 648 So.2d 392 (La. 1994) (did not allow exemplary damages to be awarded against a

  bar owner, store proprietor and minor that allegedly contributed to the driver’s intoxication.)

         Although the Louisiana Supreme Court has not addressed this exact issue, it has addressed

  an analogous one. In Berg v. Zummo, 786 So.2d 708 (La. 2001), the plaintiff sued an intoxicated

  driver, but also brought the action against the driver’s friends and the bar owner that sold alcohol

  to the minor driver. In reversing the jury’s exemplary damage award against the bar owner and

  driver’s friends, the court held that Louisiana Civil Code article 2315.4 does not allow the

  imposition of exemplary damages against those who have contributed to the driver’s intoxication.

  This ruling was based upon the specific language of article 2315.4, upon the legislative history of

  article 2315.4, (which reflected the legislature’s intent to penalize only the intoxicated driver of

  the motor vehicle), and upon the strict construction given to penal statutes like article 2315.4.

         After reviewing the statute, legislative history and jurisprudence applicable to Louisiana

  Civil Code article 2315.4, it is this Court’s opinion that the highest court of the State of Louisiana

  would find that Louisiana Civil Code article 2315.4 would not allow exemplary damages to be

  awarded against a vicariously liable employer of an intoxicated driver. There are several reasons

  for this opinion. A very good analysis of this issue is found in Romero v. Clarendon America Ins.

  Co., 54 So.3d 789 (La. App. 3d Cir. 2010) rehearing denied, w.d. 62 So.3d 96 (La.2011). In

  Romero, the court found plaintiff was not entitled to exemplary damages against a vicariously

  liable employer under article 2315.4.

         In so finding the court found:

                 (1)     The specific language at Louisiana Civil Code article 2315.4 is clear and
                         unambiguous and allows for an award of exemplary damages against “a
                         defendant.”
                 (2)     Louisiana Civil Code article 2320 (vicarious liability) only address
                         compensory (not exemplary) damages, citing Ross v. Conoco, Inc. 805
                         So.2d 352, 369 (La. App. 3d Cir. 2001);

                                                    5
Case 6:18-cv-00946-TAD-CBW Document 151 Filed 01/06/21 Page 6 of 6 PageID #: 2771




                 (3)     A statute that authorizes exemplary or punitive damages is strictly
                         construed;
                 (4)     The Louisiana Supreme Court in Berg v. Zummo, 786 So.2d 708 (La.
                         2011), found Louisiana Civil Code article 2315.4 cannot be applied to
                         award exemplary damages to persons who have contributed to the driver’s
                         intoxication because Louisiana Civil Code article 2315.4 does not target the
                         conduct of anyone except the intoxicated driver. Likewise, Louisiana Civil
                         Code article 2315.4 does not target vicariously liable employers so
                         exemplary damages should also not be awarded against vicariously liable
                         employers.

         After Berg, Louisiana law does not allow exemplary damages under article 2315.4 against

  an employer who actually contributed to the driver’s intoxication, so why should exemplary

  damages be allowed against an employer who did not contribute to the employee driver’s

  intoxication and is only liable vicariously?

         III.    CONCLUSION

         For the above reasons, this Court DECLINES TO ADOPT the Report and

  Recommendation [Doc. No. 148], and GRANTS the Motions to Dismiss [Doc. Nos. 112 and 114]

  filed by Hackbarth, Travelers and SCI.

         MONROE, LOUISIANA this 6th day of January, 2021.


                                                       ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  6
